DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment/RCE filed on 04/13/2021 & 04/26/2021 for application with case number 16/275585 (filed on 02/14/2019) in which claims 1-19 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. DE102018203658, filed on 03/12/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/2019 has been received and considered.

Status of Claims
Claims 1, 8, and 14 are currently amended. Claims 3-5, 10-12, and 16-18 have been cancelled. Accordingly, Claims 1-2, 6-9, 13-15, and 19 are currently pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 04/26/2021 has been entered.

Response to Arguments 
Applicant's arguments filed on 04/13/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1):  Applicant’s arguments/ remarks, filed on 04/13/2021, regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 8, and 14. Accordingly, the previous prior art rejections under 35 USC §102 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 6-9, 13-15, and 19 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 04/13/2021 (see pages 6-10 of the remarks) as indicated above overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment & RCE filed on 04/13/2021 & 04/26/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/T.E./
Examiner, Art Unit 3661


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661